Citation Nr: 0322420	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  96-30 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
iritis, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1978 to November 
1984.

Initially, the Board of Veterans' Appeals (Board) notes that 
the issue of entitlement to a separate compensable evaluation 
for iritis was previously remanded by the Board in July 1999 
for additional development, and that an April 2003 rating 
decision granted a separate compensable evaluation of 10 
percent, effective February 1, 1995, a noncompensable 
evaluation from April 5, 1995, a 10 percent evaluation from 
February 27, 2002, a noncompensable evaluation from April 18, 
2002, a 10 percent rating from January 2, 2003, and a 
noncompensable rating from February 4, 2003.  The veteran has 
continued the appeal.  

The Board further notes that since the veteran expressed 
disagreement with the October 1995 rating decision that 
granted service connection for iritis without the assignment 
of a separate compensable rating, the Board will consider 
entitlement to an increased evaluation for this disorder from 
the effective date of service connection.  Fenderson v. West, 
16 Vet. App. 183 (1999).

Finally, the Board observes that in a June 2001 letter, the 
veteran has raised the issue of entitlement to service 
connection for a left lung disorder as secondary to service-
connected disability.  This issue is referred to the regional 
office (RO) for further consideration and/or adjudication.  


FINDINGS OF FACT

1.  For the period of February 1, 1995 to April 4, 1995, the 
veteran's iritis was manifested by active symptomatology that 
was otherwise not reflective of compensable impairment of 
visual acuity or field loss.

2.  For the period of April 5, 1995 to February 26, 2002, the 
veteran's iritis was not active or otherwise reflective of 
compensable impairment of visual acuity or field loss. 

3.  For the period of February 27, 2002 to April 17, 2002, 
the veteran's iritis was manifested by active symptomatology 
that was otherwise not reflective of compensable impairment 
of visual acuity or field loss.

4.  For the period of April 18, 2002 to January 1, 2003, the 
veteran's iritis was not active or otherwise reflective of 
compensable impairment of visual acuity or field loss.

5.  For the period of January 2, 2003 to February 3, 2003, 
the veteran's iritis was manifested by active symptomatology 
that was otherwise not reflective of compensable impairment 
of visual acuity or field loss.

6.  Since February 4, 2003, the veteran's iritis has not been 
active or otherwise reflective of compensable impairment of 
visual acuity or field loss.


CONCLUSION OF LAW

The schedular criteria for increased evaluations for the 
veteran's iritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.75, 4.84a, Diagnostic Code 6003 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
veteran was furnished with multiple Department of Veterans 
Affairs (VA) visual examinations to determine the nature and 
severity of his service-connected iritis, and the evidence of 
record otherwise includes extensive treatment records that 
further enable the Board to assess the level of the veteran's 
disability during the relevant time periods.  The veteran was 
also advised in an August 1999 letter that it was necessary 
for him to provide evidence of the severity of his iritis 
since January 1, 1995, and he was again advised of his need 
to submit such evidence in a letter, dated in April 2001.  
The veteran was also subsequently afforded an additional VA 
visual examination in July 2001, and thereafter furnished 
with the VCAA guidelines and other applicable law and 
regulations in a supplemental statement of the case in April 
2003.  In a previous statement dated in September 1999, the 
veteran also indicated that his eyes had not gotten swollen 
since January 1995, noting that on a few occasions, he 
applied topical cortisone at the first sign of swelling, and 
that this relieved the swelling.  Thus, it is apparent that 
the veteran knew the type of evidence that was needed to 
demonstrate when his iritis was active, and that while the RO 
would periodically provide him with an appropriate 
examination, it was his responsibility to furnish evidence 
when the disease was active.  Quartuccio v. Prinicpi, 16 Vet. 
App. 183 (2002).

The Board further notes that while the veteran's 
representative has recently identified pertinent treatment 
records dated in March 2003, the description of those records 
reveals that he is actually describing records from March 
2002 that are already in the record, and there is otherwise 
no indication that there are any outstanding pertinent 
treatment records or documents that have not been obtained or 
that are not adequately addressed in documents that are 
contained in the claims file.  Accordingly, based on all of 
the above, the Board finds that no further notice and/or 
development is required in this matter under the VCAA.

A February 1994 private visual acuity examination report 
reflects that the veteran's uncorrected visual acuity in the 
right eye was 20/20, and the left, 20/40. 

VA outpatient records from January 1995 reflect that the 
veteran's left eye was swollen to the point that vision was 
blurred.  This had reportedly been going on for the previous 
two weeks and he was given medication to use.

An April 5, 1995 VA visual examination revealed diagnoses of 
history of HLA B-27 related uveitis bilaterally with the most 
recent episode resolving in the left eye and myopia 
correctable to 20/20 with glasses.  

VA visual examination in January 1998 revealed that visual 
acuity in the right eye was 20/20 near and distance 
(corrected), and in the left, 20/20 near and distance 
(corrected).  No visual deficits were noted and while there 
was evidence of previous iritis in both eyes, no current 
inflammation was noted.

VA treatment records for the period of January 1998 to March 
2001 reflect to complaints or treatment for iritis.  An entry 
in May 1998 specifically notes no eye findings of iritis.

VA visual examination in June 2001 revealed that the veteran 
reported a history of iridocyclitis on one occasion on the 
right and on two occasions on the left.  The veteran denied 
any current problems, but noted that the previous episodes 
were incapacitating and required rest.  Previous symptoms 
included pain and visual distortion.  Examination revealed 
his corrected visual acuity was 20/16, bilaterally and that 
his eye pressure was 18 on the right and 17 on the left.  The 
iris was also noted to be round and reactive.  Evaluation of 
the cornea indicated a superficial right corneal scar and the 
lens showed some pigmenteric deposits on the anterior caps.  
Cup-to-disc ratio in the right was 0.2 and in the left, 0.5, 
with some temporal thinning.  The impression included 
glaucoma suspect in the left eye secondary to cup-to-disc 
asymmetry which may likely as not be due to the previous 
history of iridocyclitis induced by the HLA-B27, and 
superficial right corneal scar.

VA treatment records for the period of August 2001 to July 
2002 reflect that in October 2001, it was noted that a 
previous dilated examination in August 2001 revealed a 
cup/disc cupping right eye with vertical cup 0.2 with 
horizontal aspect 0.4 and thin rim.  Evaluation of the left 
eye revealed a cup/disc of 0.6 with very thin rim so 
therefore a Humphrey visual field (HVF) was ordered.  The 
impression included history of recurrent iritis and review of 
HVF findings revealed them to be within normal limits.  In 
July 2002, the veteran reported that he had iridocyclitis in 
February 2002 and was treated with steroid injection by a 
private eye doctor.  

Private treatment records for the period of September 2000 to 
February 2003 reflect that in mid September 2000, the 
veteran's corrected visual acuity was 20/20, bilaterally, and 
the impression was myopia and presbyopia.  Towards the end of 
the month, the veteran complained of blurriness with night 
vision and the assessment was myopia.  On February 27, 2002, 
the veteran complained of pain in the right eye the previous 
two days.  The assessment was right eye iritis.  In early 
March 2002, the veteran continued to complain of pain and 
blurring of the right eye and corrected visual acuity was 
noted from 20/30-1 to 20/40 on the right and 20/20-1 to 
20/30-1 on the left.  The assessment was right eye iritis.  
In the middle of March, the veteran continued to complain of 
pain and blurriness and visual acuity of the right eye was 
indicated from 20/50-2 to 20/60-2.  During the remainder of 
that month, visual acuity on the right was noted from 20/40 
to 20/60, and the veteran continued to complain of blurred 
vision, light sensitivity, pain and a throbbing sensation.  
On April 4, 2002, the veteran's iritis was noted to be 
improving and visual acuity was 20/40 on the right and 20/20 
on the left.  The assessment was iritis resolving.  On April 
11, 2002, visual acuity was 20/25-1 on the right and 20/20 on 
the left.  On April 18, 2002, visual acuity was 20/20-2 on 
the right and 20-double on the left, and the assessment was 
iritis resolved.

Private medical records further reflect that on May 9, 2002, 
the veteran complained that his left eye had been having some 
pain and blurriness the previous two to three days.  Visual 
acuity was 20/20-1 bilaterally and the assessment was myopia 
and recurrent iritis.  On June 5, 2002, the veteran 
complained of right eye pain, redness and swelling, and the 
diagnosis included blepheritis and recurrent iritis.  An 
entry for June 13, 2002 reflects that there were no findings 
associated with iritis.  On January 2, 2003, the veteran 
complained that his left eye was sore, red, swollen, blurry 
and painful, and visual acuity was 20/30+1 on the right and 
20/40+1 on the left.  The assessment was iritis.  Later in 
the month, visual acuity on the left was noted to be as low 
as 20/80-1, but as of February 4, 2003, the veteran's left 
eye iritis was indicated to be resolved.  On February 18, 
2003, the veteran still complained of some slight blurriness 
with shadow, but visual acuity was 20/20-1, and the diagnosis 
continued to reference the veteran's iritis as resolved.

VA treatment records from April 2003 do not reflect any 
additional complaints or treatment for the veteran's iritis.

Iritis, in chronic form, is rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum evaluation during active pathology is 
10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6003 (2002).  
The best distant vision obtainable after best correction by 
glasses will be the basis of rating for visual acuity.  
38 C.F.R. § 4.75 (2002).  

The Board has reviewed the evidence of record and finds that 
it does not support entitlement to an increased rating for 
any relevant time period.  First, in examining the periods 
for which the RO did find entitlement to the minimum 10 
percent rating for active episodes of the disease, the Board 
does not find any basis for evaluations in excess of that 10 
percent.  While there was some basis for the 10 percent 
rating in January 1995, as of April 5, 1995, the most recent 
episode of left eye iritis was noted to have been resolved 
without mention of recurrence.  In addition, the visual 
acuity findings at that time of 20/20 do not support a 
compensable rating for decreased visual acuity and there is 
no evidence of field loss.  Thus, the Board finds that a 
reduction of the 10 percent rating to noncompensable as of 
April 5, 1995 was and is warranted.  Thereafter, records 
dated from this point to February 26, 2002 do not document a 
recurrence of the veteran's iritis and while the June 2001 VA 
examiner did provide a diagnosis of suspected glaucoma which 
he was willing to concede as connected with service-connected 
disability, subsequent outpatient field loss evaluation in 
October 2001 was found to be within normal limits and the 
various findings of visual acuity also do not support a 
compensable rating during this period.

Parenthetically, even if the Board were to find that the 
evidence of record supported a current diagnosis of glaucoma 
that was associated with the veteran's service-connected 
disability, current findings would not help the claim as a 
100 percent rating for this condition is reserved for 
congestive or inflammatory glaucoma that is manifested by 
frequent attacks of considerable duration during periods of 
actual total disability.  38 C.F.R. § 4.84a, Diagnostic Code 
6012 (2002).  Otherwise it is also rated as iritis under 
38 C.F.R. § 4.84a, Diagnostic Code 6003 (2002).  In addition, 
single, primary noncongestive glaucoma is also rated on 
impairment of visual acuity or field loss with a minimum 
rating of 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6013 (2002).  

Similarly, while findings from February 27, 2002 to April 17, 
2002 again warranted a 10 percent rating for iritis, there 
was otherwise no evidence of field loss or sufficiently 
reduced visual acuity to warrant a rating for this period in 
excess of 10 percent.  In addition, with respect to the 
assignment of a noncompensable rating on April 18, 2002, 
although the Board has taken note of the fact that there is a 
subsequent entry for May 9, 2002 of some continuation of 
symptoms on the left and in June on the right, the findings 
at the time otherwise did not reflect significantly 
diminished visual acuity in either eye or a diagnosis of 
current iritis.  Thus, the Board finds that the RO was also 
correct in assigning a noncompensable rating for the period 
of April 18, 2002 to January 1, 2003.  Once again, as of 
January 2, 2003, the evidence reflects that the veteran's 
iritis was clearly active, with the left eye sore, red, 
swollen, blurry and painful, and visual acuity of 20/30+1 on 
the right and 20/40+1 on the left, and subsequent findings of 
visual acuity on the left as low as 20/80-1, but as of 
February 4, 2003, the veteran's left eye iritis was indicated 
to be resolved and at no point did findings during this 
period support a rating in excess of 10 percent for 
impairment of visual acuity or field loss.  On February 18, 
2003, the veteran still complained of some slight blurriness 
with shadow, but visual acuity was 20/20-1, and the diagnosis 
continued to reference the veteran's iritis as resolved.  
Therefore, the Board also agrees that the RO was correct in 
returning the veteran to a noncompensable rating for this 
disability as of February 4, 2003.

Since the evidence dated from February 4, 2003 does not 
demonstrate that the veteran's iritis is active, manifested 
by compensable impairment of visual acuity, or reflective of 
any field loss, the Board finds that entitlement to an 
increased evaluation for the veteran's iritis is also not 
warranted for the period from February 4, 2002. 


ORDER

Entitlement to increased evaluations for service-connected 
iritis is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



